DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 17 December 2021. 
Claims 1, 5, 6, 9, 13, 14, and 18 were amended. Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 December 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was 

Amended claim 1 recites the non-original limitation “generating a reduced-max matrix having a selected plurality of feature-relevant vectors that is equal or fewer in number than the plurality of the plurality of multidimensional feature vectors in the point-feature matrix.” Applicant’s remarks identify [0059]-[0060] as support for the amendments at large. The most relevant portion of the original disclosure states: 
[0059] Each column of the reduced-max matrix 213 corresponds to a respective feature. It should be noted that the number of columns of the point-feature matrix 211 and the number of columns of the reduced-max matrix 213 are equal, which means that a multidimensional feature vector and a feature-relevant vector represent the same features. The number of rows of the reduced-max matrix 213 is less than the number of rows of the point-feature matrix 211. The CPL 207 generates the reduced-max matrix 213 by, for each feature, selecting a respective multidimensional feature vector in the point-feature matrix 211 having a maximum feature-correlated value associated with that feature. In particular, for each feature (i.e., each column of the point-feature matrix 211), the CPL 207 identifies the multidimensional feature vector having the highest value contained in that column, and selects that identified multidimensional feature vector to be a feature-relevant vector to be included in the reduced-max matrix 211.

The disclosure at [0059] expressly indicates that the number of rows of the reduced-max matrix is less than the number of rows (e.g., vectors) in the point-feature matrix. An equal number of rows is not supported by [0059], and does not appear to be supported by the remainder of the original disclosure. But the claims include in their scope where the number of rows in the reduced-max matrix is equal to the number of rows in the point-feature matrix. Because the claims include claim scope that is not supported by the original disclosure, one of ordinary skill in the art would not recognize applicant as possessing the claimed invention. Therefore the claims are rejected for lack of written description. Claims 9 and 14 are similarly rejected. 
	


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-7, 9, 10, 12-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (PointNet: Deep Learning on Point Sets for 3D Classification and Segmentation) in view of Chen et al. (Fast Resampling of 3D Point Clouds via Graphs). 

Regarding Claim 1 and 14: Qi discloses a method, comprising:
receiving a plurality of multidimensional feature vectors arranged in a point-feature matrix, each row of the point-feature matrix corresponding to a respective one of the multidimensional feature vectors, and each column of the point-feature matrix corresponding to a respective feature, each multidimensional feature vector representing a respective unordered data point of a point cloud and each multidimensional feature vector including a respective plurality of feature-correlated values, each feature-correlated value representing a correlation extent of the respective feature (We design a deep learning framework that directly consumes unordered point sets as inputs. A point cloud is represented as a set of 3D points {Pi | i = 1, ..., n}, where each point Pi is a vector of its (x, y, z) coordinate plus extra feature channels such as color, normal etc. See at least Page 2. Also: The classification network takes n points as input, applies input and feature transformations. See at Least Page 3 and Figure 2. Also: Our classification PointNet computes K (we take K = 1024 in this visualization) dimension point features for each point. See at least Page 15). 
identifying a selected plurality of feature relevant vectors that is equal to or fewer in number than the plurality of multidimensional feature vectors in the point-feature matrix, each column corresponding to the respective feature, wherein each feature-relevant vector that corresponds to a respective row is an identified multidimensional feature vector from the plurality of multidimensional feature vectors, each identified multidimensional feature vector having a maximum feature-correlated value among the plurality of multidimensional feature vectors, for at least one feature (it turns out that our network learns to summarize an input point cloud by a sparse set of key points, which roughly corresponds to the skeleton of objects according to visualization. See at least Page 2. Also: We explain the implications of the theorem. (a) says that f(S) is unchanged up to the input corruption if all points in CS are preserved; it is also unchanged with extra noise points up to NS. (b) says that CS only contains a bounded number of points, determined by K in (1). In other words, f(S) is in fact totally determined by a finite subset CS ⊆ S of less or equal to K elements. We therefore call CS the critical point set of S and K the bottleneck dimension of f. Combined with the continuity of h, this explains the robustness of our model w.r.t point perturbation, corruption and extra noise points. The robustness is gained in analogy to the sparsity principle in machine learning models. Intuitively, our network learns to summarize a shape by a sparse set of key points. See at least Page 5. Also: In Fig 7, we visualize critical point sets CS and upperbound shapes NS (as discussed in Thm 2) for some sample shapes S. The point sets between the two shapes will give exactly the same global shape feature f(S). We can see clearly from Fig 7 that the critical point sets CS, those contributed to the max pooled feature, 
outputting a matrix for processing by a final convolution layer of a deep neural network (The segmentation network is an extension to the classification net. It concatenates global and local features and outputs per point scores. “mlp” stands for multi-layer perceptron, numbers in bracket are layer sizes. Batchnorm is used for all layers with ReLU. Dropout layers are used for the last mlp in classification net. See at least Page 3 and Figure 2. Examiner’s note: Qi indicates that the MLP of the segmentation network is a shared MLP). 

Qi does not appear to disclose generating a reduced-max matrix
Chen teaches generating a reduced matrix and outputting the reduced matrix for processing (In this paper, we consider resampling 3D point clouds; that is, we design application-dependent resampling strategies to preserve application-dependent information. For example, conventional contour detection in 3D point clouds requires careful and costly computation to obtain surface normals and classification models [31], [27]. We efficiently resample a small subset of points that is sensitive to the required contour information, making the subsequent processing cheaper without losing accuracy; see Figure 1 for an example. Since the original 3D point cloud is sampled from an object, we call this task resampling. This approach reduces the number of 3D points without changing the locations of original 3D points.  See at least Page 2. Also: The number of points N is usually large. For example, a 3D scan of a building usually needs billions of 3D points. It is challenging to work with such a large-scale point cloud from both storage and data analysis perspectives. In many applications, however, we are interested in a subset of 3D points with particular properties, such as key points in point cloud registration and contour points in contour detection. To reduce the storage and computational cost, we consider resampling a subset of representative 3D points from the original 3D point cloud to reduce the scale. The procedure of ∈ RM×K, where M = (M1, . . . ,MM) denotes the sequence of resampled indices, called resampled set. See at least Page 3). 
Qi provides a system which processes a point cloud and produces a reduced set of points that faithfully represents the point cloud. Separately, Qi discloses providing a set of points to a neural network for classification. Qi does not recognize the value of providing the reduced set of points to the neural network for classification. Chen demonstrates that the prior art already knew of determining reduced sets of point from pointclouds, and that processing such sets reduces the amount of computational resources necessary to process point cloud data. One of ordinary skill in the art could have trivially applied the techniques of Chen to the system of Qi by using Chen’s techniques to resample the larger point cloud of Qi at the critical points of Qi to generate a reduced set of points for neural network based classification processing. One of ordinary skill in the art would have recognized that such an application of Chen would have predictably resulted in an improved system which would be able to classify the key elements of a pointcloud with fewer computational resources. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Qi and the teachings of Chen. 

Regarding Claim 9: Qi discloses a method implemented in a deep neural network, the method comprising: 
receiving a plurality of unordered data points of a point cloud (Our PointNet is a unified architecture that directly takes point clouds as input. See at least Page 1)
encoding the plurality of unordered data points using a convolutional layer of the deep neural network to generate a plurality of multidimensional feature vectors arranged in a point-feature matrix, each row of the point-feature matrix corresponding to a respective one of the multidimensional feature vectors, and each column of the point-feature matrix corresponding to a respective feature, the respective multidimensional feature vector represents a respective unordered data point from a point cloud and includes a plurality of feature-correlated values each representing correlation extent of the respective feature (We design a deep learning framework that directly consumes unordered point 
providing the point-feature matrix to a layer (CPL) to: generate a matrix (We design a deep learning framework that directly consumes unordered point sets as inputs. A point cloud is represented as a set of 3D points {Pi | i = 1, ..., n}, where each point Pi is a vector of its (x, y, z) coordinate plus extra feature channels such as color, normal etc. See at least Page 2. Also: The classification network takes n points as input, applies input and feature transformations. See at Least Page 3 and Figure 2. Also: Our classification PointNet computes K (we take K = 1024 in this visualization) dimension point features for each point. See at least Page 15).
identifying a selected plurality of feature relevant vectors that is equal to or fewer in number than the plurality of multidimensional feature vectors in the point-feature matrix, each column corresponding to the respective feature, wherein each feature-relevant vector that corresponds to a respective row is an identified multidimensional feature vector from the plurality of multidimensional feature vectors, each identified multidimensional feature vector having a maximum feature-correlated value among the plurality of multidimensional feature vectors, for at least one feature (it turns out that our network learns to summarize an input point cloud by a sparse set of key points, which roughly corresponds to the skeleton of objects according to visualization. See at least Page 2. Also: We explain the implications of the theorem. (a) says that f(S) is unchanged up to the input corruption if all points in CS are preserved; it is also unchanged with extra noise points up to NS. (b) says that CS only contains a bounded number of points, determined by K in (1). In other words, f(S) is in fact totally determined by a finite subset CS ⊆ S of less or equal to K elements. We therefore call CS the critical point set of S and K the bottleneck dimension of f. Combined with the continuity of h, this explains the robustness of our model w.r.t point perturbation, corruption and extra noise points. The robustness is gained in analogy to the sparsity principle in machine learning models. Intuitively, our network learns 
output a matrix to a final convolution layer of the deep neural network; and outputting a plurality of classified points by applying the matrix to the at least one neural network layer (The classification network takes n points as input, applies input and feature transformations, and then aggregates point features by max pooling. The output is classification scores for k classes. The segmentation network is an extension to the classification net. It concatenates global and local features and outputs per point scores. “mlp” stands for multi-layer perceptron, numbers in bracket are layer sizes. See at least Page 3 and Figure 2. Also: For semantic segmentation, the input can be a single object for part region segmentation, or a sub-volume from a 3D scene for object region segmentation. Our model will output n × m scores for each of the n points and each of the m semantic subcategories. See at least Page 2). 

Qi does not appear to disclose generating a reduced-max matrix
Chen teaches generating a reduced matrix and outputting the reduced matrix for processing (In this paper, we consider resampling 3D point clouds; that is, we design application-dependent resampling strategies to preserve application-dependent information. For example, conventional contour detection in 3D point clouds requires careful and costly computation to obtain surface normals and classification models [31], [27]. We efficiently resample a small subset of points that is sensitive to the required contour information, making the subsequent processing cheaper without losing accuracy; see Figure 1 for an ∈ RM×K, where M = (M1, . . . ,MM) denotes the sequence of resampled indices, called resampled set. See at least Page 3). 
Qi provides a system which processes a point cloud and produces a reduced set of points that faithfully represents the point cloud. Separately, Qi discloses providing a set of points to a neural network for classification. Qi does not recognize the value of providing the reduced set of points to the neural network for classification. Chen demonstrates that the prior art already knew of determining reduced sets of point from pointclouds, and that processing such sets reduces the amount of computational resources necessary to process point cloud data. One of ordinary skill in the art could have trivially applied the techniques of Chen via a processing layer as described by Qi, to the system of Qi by using Chen’s techniques to resample the larger point cloud of Qi at the critical points of Qi to generate a reduced set of points for neural network based classification processing. One of ordinary skill in the art would have recognized that such an application of Chen would have predictably resulted in an improved system which would be able to classify the key elements of a pointcloud with fewer computational resources. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Qi and the teachings of Chen. 

Regarding Claim 2, 10, and 15: Qi in view of Chen teaches the above limitations. Additionally, Chen teaches generating an index vector containing row indices of the identified multidimensional feature vectors; generating a sampled index vector by sampling the row indices in the index vector to a desired number; and generating the reduced-max matrix using the row indices contained in the sampled index vector (The number of points N is usually large. For example, a 3D scan of a building usually needs billions of 3D points. It is challenging to work with such a large-scale point cloud from both storage and data analysis perspectives. In many applications, however, we are interested in a subset of 3D points with particular properties, such as key points in point cloud registration and contour points in contour detection. To reduce the storage and computational cost, we consider resampling a subset of representative 3D points from the original 3D point cloud to reduce the scale. The procedure of resampling is to resample M (M < N) points from a point cloud, or select M rows from the point cloud matrix X. The resampled point cloud is XM = Ψ X ∈ RM×K, where M = (M1, . . . ,MM) denotes the sequence of resampled indices, called resampled set. See at least Page 3). The motivation to combine Qi and Chen is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 4, 12, and 17: Qi in view of Chen teaches the above limitations. Additionally, Chen teaches wherein the desired number is predefined for performing batch processing for different respective point clouds (The number of points N is usually large. For example, a 3D scan of a building usually needs billions of 3D points. It is challenging to work with such a large-scale point cloud from both storage and data analysis perspectives. In many applications, however, we are interested in a subset of 3D points with particular properties, such as key points in point cloud registration and contour points in contour detection. To reduce the storage and computational cost, we consider resampling a subset of representative 3D points from the original 3D point cloud to reduce the scale. The procedure of resampling is to resample M (M < N) points from a point cloud, or select M rows from the point cloud matrix X. The resampled point cloud is XM = Ψ X ∈ RM×K, where M = (M1, . . . ,MM) denotes the sequence of resampled indices, called resampled set. See at least Page 3). The motivation to combine Qi and Chen is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 5, 13, and 18: Qi in view of Chen teaches the above limitations. Additionally, Chen teaches prior to the sampling, removing any repetitions in the row indices contained in the index vector (The number of points N is usually large. For example, a 3D scan of a building usually needs billions of ∈ RM×K, where M = (M1, . . . ,MM) denotes the sequence of resampled indices, called resampled set. See at least Page 3)). 

Regarding Claim 6 and 19: Qi in view of Chen teaches the above limitations. Additionally, Qi discloses providing the matrix as input to the final convolution layer, the convolution layer performing feature extraction on the feature-relevant vectors to obtain a desired number of represented features in each feature-relevant vector; and providing the output of the final convolution layer to an object classification subsystem of the deep neural network to classify the selected plurality of feature-relevant vectors (The classification network takes n points as input, applies input and feature transformations, and then aggregates point features by max pooling. The output is classification scores for k classes. The segmentation network is an extension to the classification net. It concatenates global and local features and outputs per point scores. “mlp” stands for multi-layer perceptron, numbers in bracket are layer sizes. Batchnorm is used for all layers with ReLU. Dropout layers are used for the last mlp in classification net. See at least Page 3 and Figure 2. Also: Our model will output n × m scores for each of the n points and each of the m semantic subcategories. See at least page 2). 

Regarding Claim 7 and 20: Qi in view of Chen teaches the above limitations. Additionally, Qi discloses the receiving comprising: receiving a plurality of the unordered data points of the point cloud; generating a plurality of transformed data by applying preliminary spatial transformation and filtering to the received unordered data points; and providing the plurality of transformed data to a convolutional layer of feature extraction subsystem of the deep neural network to generate the plurality of multidimensional feature vectors  (Our PointNet is a unified architecture that directly takes point clouds as input. See at least Page .

Claims 3, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (PointNet: Deep Learning on Point Sets for 3D Classification and Segmentation) in view of Chen et al. (Fast Resampling of 3D Point Clouds via Graphs), and further in view of Koralski (US 2009/0313287 A1). 

Regarding Claim 3, 11, and 16: Qi in view of Chen teaches the above limitations. Additionally, Qi discloses wherein the sampling is deterministic (f(S) is in fact totally determined by a finite subset CS ⊆ S of less or equal to K elements. We therefore call CS the critical point set of S and K the bottleneck dimension of f). Qi does not appear to disclose sorting the row indices contained in the index vector in an ascending order. 
However, Koralski teaches sorting the row indices contained in the index vector in an ascending order (A selection specifier 186 indentifies the set of selected objects 184 by specifying two ranges 188, Row(8,9,&lt;Col(2,3)&gt;) and Row(10,10,&lt;Col(3,4)&gt;). The two ranges 188 are sorted by ascending order of start row index, then within each row, ascending order of start column index. The two ranges 188 indentify the address of each object (characters) within the set of selected objects 184. Locating or performing operations on objects within the set of selected objects 184 are efficiently accomplished through a binary search. The binary search searches within the two ranges 188, instead of searching the entire multidimensional array 182. See at least [0033]). 
Qi and Chen suggests a system which retrieves information according to a set of indices, upon which the claimed invention’s sorting of those indices can be seen as an improvement. However, Koralski demonstrates that the prior art already knew of sorting row retrieval indices. One of ordinary skill in the art could have trivially applied the techniques of Koralski to the system of Qi and Chen. Further, one of ordinary skill in the art would have recognized that such an application of Koralski would have predictably resulted in an improved system which would more efficiently retrieve data associated with the indices. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (PointNet: Deep Learning on Point Sets for 3D Classification and Segmentation) in view of Chen et al. (Fast Resampling of 3D Point Clouds via Graphs), and further in view of Gao et al. (US 2017/0220876 A1). 

Regarding Claim 8: Qi in view of Chen teaches the above limitations. Qi does not appear to expressly disclose wherein the plurality of unordered data points are captured by LIDAR sensor or red green blue-depth (RGB-D) camera. However, Gao teaches wherein the plurality of unordered data points are captured by LIDAR sensor or red green blue-depth (RGB-D) camera (The sensor fusion and preprocessing module 474 fuses together the lidar data of the two lidar point clouds acquired by the two lidar devices 546c into a single lidar point cloud 546, and performs three-dimensional point sampling to pre-process the lidar data (of the single lidar pointcloud 546) to generate a set of three-dimensional points 570. See at least [0067]). 
	Qi provides a system which classifies pointcloud data, which differs from the claimed invention by the substitution of Qi’s generically sourced pointcloud for a LIDAR generated pointcloud. However, Gao demonstrates that the prior art already knew of LIDAR generated pointcloud data. One of ordinary skill in the art could have trivially substituted in the pointcloud data of Gao into the system of Qi and Chen. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would classify points of LIDAR data. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Qi and the teachings of Chen and Gao. 

Response to Arguments
Applicant’s Argument Regarding 112(b) Rejections of claims 1-20: Applicant submits that the term “reduced-max matrix” is now clearly defined in the claims. 
Examiner’s Response: Applicant's amendments filed 17 December 2021 have been fully considered and they resolve the identified issues. The rejections under 112(b) are withdrawn. 

Applicant’s Argument Regarding 103 Rejections of claims 1-20: Qi uses max-pooling to down sample features (rather than points) (see, for example, bottom of right column on page 1: “Key to our approach is the use of a single symmetric function, max pooling”; and caption of Figure 2: “aggregates point features by max pooling”). In max-pooling, for a given data point, a single maximum value is calculated from the neighborhood of the data point. This results in a down-sampling of the features of a data point, rather than a down sampling of the points (as in Applicant’s reduced max-matrix). Chen does aim to down-sample data points. However, the solution proposed by Chen is to filter out outliers using filtering. Therefore, neither Qi nor Chen discloses the reduced-max matrix as defined in the Applicant’s claims. 
Examiner’s Response: Applicant's arguments filed 17 December 2021 have been fully considered but they are not persuasive. Applicant’s arguments rely on unused portions of the references. Applicant is arguing against a combination not proposed by the office as making the claimed invention obvious. As such, applicant’s argument is unpersuasive. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 of the prior office action dated 24 September 2021
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-03-23